Exhibit 23.1 Madsen & Associates, CPA’s Inc. Certified Public Accountants CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the use in this Registration Statement on Form S-1A (Amendment No. 5), of our report dated February 3, 2012 , relating to the audited financial statements of Monarchy Resources, Inc., and to the reference to our Firm under the caption “Interest of Named Experts and Counsel” appearing in the Prospectus. /s/b Madsen & Associates CPA’s, Inc. Madsen & Associates CPA’s Inc. Salt Lake City, Utah February 22, 2012 -1-
